DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 12, 13, 16-18, 28-32, and 34-37 are pending in the application. 
Applicant’s amendment to the claims, filed on April 13, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks, filed on April 13, 2022 in response to the non-final rejection mailed on January 13, 2022 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
Rejections not reiterated from a previous Office action are hereby withdrawn.

Election/Restrictions
Claims 1-6, 12, 13, 16-18, 28-32, 34, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 7, 2021.
Claims 7, 8, 36, and 37 are being examined on the merits with claims 7 and 8 being examined only to the extent the claims read on the elected subject matter. 


Claim Objections
The objections to claims 7, 8, and 36 because of informalities are withdrawn in view of the applicant’s instant amendment to the claims.

Claim 7 is objected to in the recitation of “mannannase” in line 1, which is a misspelling of “mannanase”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The rejection of claims 7, 8, and 36 under 35 U.S.C. 112(b) as being indefinite in the recitation of “has at least 60%, e.g., at least 62%, at least 63%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%” is withdrawn in view of the applicant’s instant amendment to claim 7.

Claims 7, 8, 36, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 (claims 8, 36, and 37 dependent therefrom) is indefinite in the recitation of “the mature polypeptide of SEQ ID NO: 1”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear as to the scope of polypeptides that are intended as being encompassed by the phrase “the mature polypeptide of SEQ ID NO: 1”. According to the specification, “The term ‘mature polypeptide’ as used herein, refers to a polypeptide in its final form following translation and any post-translational modifications, such as N-terminal processing, C-terminal truncation, glycosylation, phosphorylation, etc.” (p. 5, lines 34-36). However, it is unclear from the specification and the claims as to “final form” of the polypeptide that is intended as being encompassed by recitation of “the mature polypeptide of SEQ ID NO: 1”. It is suggested that applicant clarify the meaning of the noted phrase. 

RESPONSE TO REMARKS: The applicant argues that it is clear from the specification that SEQ ID NO: 2 is the mature polypeptide sequence of SEQ ID NO: 1 and that the reference to the mature polypeptide of SEQ ID NO: 1 is the same as reference to SEQ ID NO: 2 itself. According to the applicant, the language of the amended claim is definite and the rejection should be withdrawn. 
The applicant’s argument is not found persuasive because neither the specification nor the claims defines the “mature polypeptide of SEQ ID NO: 1” as being limited to SEQ ID NO: 2. Rather, as stated above (and the previous Office action), the specification defines the term “mature polypeptide” as “a polypeptide in its final form following translation and any post-translational modifications, such as N-terminal processing, C-terminal truncation, glycosylation, phosphorylation, etc.” (p. 5, lines 34-36) and it is unclear from the specification and the claims as to “final form” of the polypeptide that is intended as being encompassed by recitation of “the mature polypeptide of SEQ ID NO: 1”. Given that the applicant intends for “the mature polypeptide of SEQ ID NO: 1” to be the same as SEQ ID NO: 2, the applicant may consider amending the phrase “but less than 100% sequence identity to the mature polypeptide of SEQ ID NO: 1 or less than 100% sequence identity to the polypeptide of SEQ ID NO: 2” to recite (with markings to show changes made) “but less than 100% sequence identity to amino acid sequence

Claims 8 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is indefinite in the recitation of “The variant according to claim 7, wherein said at least two of the substitutions are selected from the group consisting of…D135P” because the alternative of substitution at position 135 has been deleted from claim 7.
Claim 37 is indefinite in the recitation of “said variant has an improved stability compared to said parent mannanase”. Given that the “parent mannanase” for comparing stability is unlimited and the claim does not specify the type of “stability” (e.g., temperature, pH, storage, etc.) that is improved, one of skill in the art would be unable to ascertain the scope of isolated mannanase variants that are and are not  encompassed by claim 37. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The written description rejection of claims 7, 8, and 36 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to claim 7, particularly to recite “comprises an amino acid sequence that has at least 80% but less than 100% sequence identity”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 8, 36, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As amended, claim 7 is drawn to an isolated mannanase variant of a parent mannanase, wherein the variant comprises at least two substitutions in any two or more positions corresponding to positions selected from the group of 3, 37, 47, 77, 82, 83, 93, 98, 116, 136, 241, 257, and 258, wherein numbering is according to SEQ ID NO: 2, said variant has mannanase activity and has at least 80% but less than 100% sequence identity to the mature polypeptide of SEQ ID NO: 1 or less than 100% sequence identity to the polypeptide of SEQ ID NO: 2.
Claim 8 is drawn to the variant according to claim 7, wherein said at least two of the substitutions are selected from the group of: S3P, T37P, G47A, G47S, E77T, V82I, V82R, A83P, Y93Q, Y93C, Y93A, Y93F, Y93I, Y93R, S98P, K116R, D135P, A136P, S241C, G257W, G257E, G257L, G257A, G257S, G257Y, G257F, and P258Q.
As amended, claim 36 is drawn to the variant of claim 7, further comprising a substitution in an amino acid position selected from the positions 260, 288, 294, and 295, wherein the numbering is according to SEQ ID NO: 2. 
New claim 37 is drawn to the variant of claim 7, wherein said variant has an improved stability compared to said parent mannanase. 
The reference of UniProt Database Accession Number A0A1H3HAJ0 (September 2021, 1 page; cited on Form PTO-892; hereafter “UniProt A0A1H3HAJ0”) discloses a beta-mannanase from Evansella caseinilytica, the amino acid sequence having 81% sequence identity to SEQ ID NO: 2 and having amino acid differences at positions including 82 and 258 relative to SEQ ID NO: 2 (see Appendix B sequence alignment). The sequence of the beta-mannanase disclosed by UniProt A0A1H3HAJ has isoleucine at the position corresponding to residue 82 of SEQ ID NO: 2 and has glutamine at the position corresponding to residue 258 of SEQ ID NO: 2 and has amino acid differences at positions 293 and 294 relative to SEQ ID NO: 2 (see Appendix B sequence alignment at pp. 21-22 of the Office action mailed on January 13, 2022). 
Given a broadest reasonable interpretation, claims 7, 8, and 36 encompass a naturally-occurring Evansella caseinilytica mannanase. 
Regarding claim 37, the specification defines “parent mannanase” as referring to any polypeptide with mannanase activity to which a modification is made to produce the enzyme variants of the present invention (specification at p. 6, lines 22-24). Given that the structure of the “parent mannanase” is unlimited and encompasses mannanases that are less stable than an Evansella caseinilytica mannanase, claim 37 also encompasses a naturally-occurring Evansella caseinilytica mannanase. 
Patent Eligibility Analysis Step 1: The claims are drawn to a polypeptide, which is composition of matter and is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claimed isolated mannanase variant is not considered to have markedly different characteristics from what occurs in nature, and the variant is considered to be a law of nature exception. Accordingly, the isolated mannanase variant is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite a law of nature and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
In the interest of clarity, it is noted that the instant rejection is directed to non-elected species of substitutions. However, these non-elected species have yet to be searched and examined on the merits because the non-elected species were identified during a search of the elected species.

RESPONSE TO REMARKS: The applicant argues that it is self-evident that in view of the particular characteristics defined in the claims the claimed is patent eligible subject matter. The applicant further argues that even if the claimed isolated mannanase variant is not self-evident as patent eligible, a patent eligibility analysis will establish that the claimed variant is patent eligible because the claimed variant has substitutions or deletions as compared to SEQ ID NO: 1 or SEQ ID NO: 2 and lacks 100% identity to SEQ ID NO: 1 or SEQ ID NO: 2.
The applicant’s argument is not found persuasive. As explained above in detail above, given a broadest reasonable interpretation, the claims encompass a naturally-occurring mannanase and the examiner’s detailed patent eligibility analysis shows that the claimed variant is not patent eligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 7, 8, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Extremophiles 8:447-454, 2004; cited on Form PTO-892; hereafter “Ma”) is withdrawn in view of the applicant’s instant amendment to claim 7 to recite “comprises an amino acid sequence that has at least 80% but less than 100% sequence identity”. The mannanase of Ma does not have at least 80% sequence identity to the mature polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2.

The rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Q6QHT4 (supra) is withdrawn in view of the applicant’s amendment to delete the species of substitution at position 135.

Claims 7, 8, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Hua et al. (US 2016/0115465 A1; cited on Form PTO-892; hereafter “Hua”).
As amended, claim 7 is drawn to an isolated mannanase variant of a parent mannanase, wherein the variant comprises at least two substitutions in any two or more positions corresponding to positions selected from the group of 3, 37, 47, 77, 82, 83, 93, 98, 116, 136, 241, 257, and 258, wherein numbering is according to SEQ ID NO: 2, said variant has mannanase activity and has at least 80% but less than 100% sequence identity to the mature polypeptide of SEQ ID NO: 1 or less than 100% sequence identity to the polypeptide of SEQ ID NO: 2.
Claim 8 is drawn to the variant according to claim 7, wherein said at least two of the substitutions are selected from the group of: S3P, T37P, G47A, G47S, E77T, V82I, V82R, A83P, Y93Q, Y93C, Y93A, Y93F, Y93I, Y93R, S98P, K116R, D135P, A136P, S241C, G257W, G257E, G257L, G257A, G257S, G257Y, G257F, and P258Q.
As amended, claim 36 is drawn to the variant of claim 7, further comprising a substitution in an amino acid position selected from the positions 260, 288, 294, and 295, wherein the numbering is according to SEQ ID NO: 2. 
New claim 37 is drawn to the variant of claim 7, wherein said variant has an improved stability compared to said parent mannanase. 
Regarding claim 7, the reference of Hua discloses a beta-mannanase from Bacillus hemicellulosilyticus (SEQ ID NO: 2 of Hua) with an amino acid sequence having 79.5% sequence identity to SEQ ID NO: 2 of this application or 80% sequence identity to SEQ ID NO: 2 when rounded to the nearest whole number. The beta-mannanase sequence of Hua has amino acid differences at positions including 93 and 257 relative to SEQ ID NO: 2 of this application (see Appendix). 
Regarding claim 8, the sequence of the beta-mannanase disclosed by Hua has arginine at the position corresponding to residue 93 of SEQ ID NO: 2 and has serine at the position corresponding to residue 257 of SEQ ID NO: 2 (see Appendix).
Regarding claim 36, the sequence of the beta-mannanase disclosed by Ma has an amino acid difference at position 294 relative to SEQ ID NO: 2 (see Appendix). 
Regarding claim 37 of this application, Hua does not disclose the B. hemicellulosilyticus beta-mannanase has an improved stability compared to a parent mannanase. However, given that the structure of the “parent mannanase” in claim 37 is unlimited and encompasses mannanases that are less stable than the beta-mannanase of Hua, claim 37 is considered to encompass the beta-mannanase of Hua. Also, since the structure of the beta-mannanase of Hua is encompassed by claim 37, it is presumed that the beta-mannanase of Hua inherently has “an improved stability compared to said parent mannanase” (see MPEP 2112.01.I). 
Therefore, Hua anticipates claims 7, 8, 36, and 37.
In the interest of clarity, it is noted that the instant rejection is directed to non-elected species of substitutions. However, these non-elected species have yet to be searched and examined on the merits because the non-elected species were identified during a search of the elected species.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 8, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, and 10 of co-pending U.S. Patent Application No. 16/754,698 (‘698 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 7 and 36 of this application, claim 4 of the ‘698 application recites wherein said first mannanase comprises a substitution in at least one of positions 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, 258, 260, 288, 294 and 295 wherein numbering is according to SEQ ID NO: 2; and claim 5 of the ‘698 application recites the composition of claim 4, wherein said first mannanase comprises at least two substitutions compared to said parent mannanase and is selected from the group consisting of: (a) a variant comprising a first substitution in at least one amino acid position selected from positions 260, 288, 294 and 295, and a second substitution in at least one other position in said variant; and (b) a variant comprising substitutions in any two or more positions selected from positions 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257 and 258. SEQ ID NO: 2 of this application is identical to SEQ ID NO: 2 of the ‘698 application. 
Regarding claim 8 of this application, claim 10 of the ‘698 application recites the substitutions G47S, G47A, G257W, G257E, and G257A.
Regarding claim 37 of this application, the claims of the ‘698 application do not recite an improved stability compared to said parent mannanase. However, given that the structure of the “parent mannanase” in claim 37 is unlimited and encompasses mannanases that are less stable than the mannanase of the claims of the ‘698 application, claim 37 is considered to encompass the mannanase recited in any of claims 4, 5, and 10 of the ‘698 application. 
Therefore, claims 7, 8, 36, and 37 of this application are unpatentable over claims 4, 5, and 10 of the ‘698 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant requests that the provisional double patenting rejection be deferred until one or more of the applications is in condition for allowance. 
The applicant’s request is acknowledged and the provisional rejection is maintained. 

Conclusion
Status of the claims:
Claims 1-8, 12, 13, 16-18, 28-32, and 34-37 are pending in the application.
Claims 1-6, 12, 13, 16-18, 28-32, 34, and 35 are withdrawn from consideration.
Claims 7, 8, 36, and 37 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656     


APPENDIX

; Sequence 2, Application US/14648677
; Publication No. US20160115465A1
; GENERAL INFORMATION
;  APPLICANT: DANISCO US INC.
;  APPLICANT:HUA, Ling
;  APPLICANT:LAU, Rosalyn
;  APPLICANT:LE, Steven
;  APPLICANT:QIAN, Zhen
;  APPLICANT:YU, Zheyong
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS OF USE
;  FILE REFERENCE: NB40364USPCT
;  CURRENT APPLICATION NUMBER: US/14/648,677
;  CURRENT FILING DATE: 2015-12-09
;  PRIOR APPLICATION NUMBER: PCT/CN2012/086181
;  PRIOR FILING DATE: 2012-12-07
;  PRIOR APPLICATION NUMBER: PCT/US2013/072589
;  PRIOR FILING DATE: 2013-12-02
;  NUMBER OF SEQ ID NOS: 41
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 493
;  TYPE: PRT
;  ORGANISM: Bacillus hemicellulosilyticus
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Polypeptide sequence of precursor wild type Bhe Man2 from
;  OTHER INFORMATION:Bacillus hemicellulosilyticus
US-14-648-677-2

  Query Match             79.5%;  Score 1285;  DB 14;  Length 493;
  Best Local Similarity   77.9%;  
  Matches  232;  Conservative   29;  Mismatches   37;  Indels    0;  Gaps    0;

Qy          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60
              |:||||| | ||||||| |||||||||||||||| |:|||  ||  ||||:|||||||||
Db         32 ASSGFYVDGNTLYDANGQPFVMRGINHGHAWYKDTASTAIPAIA EQGANTIRIVLSDGGQ 91

Qy         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120
              | |||| ||| :| ||| | :|||:||||||| || : |||||||||||: |||||||||
Db         92 WEKDDIDTVREVIELAEQNKMVAVVEVHDATGRDSRSDLNRAVDYWIEMKDALIGKEDTV 151

Qy        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180
              ||||||||:|||:| ||||||   ||:||:||| ||||||||||||:||||||||::|||
Db        152 IINIANEWYGSWDGSAWADGYIDVIPKLRDAGLTHTLMVDAAGWGQYPQSIHDYGQDVFN 211

Qy        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240
              ||| :||||||||||||||:|: ||:|||||::|||||||||||||||:||||| ||:||
Db        212 ADPLKNTMFSIHMYEYAGGDANTVRSNIDRVIDQDLALVIGEFGHRHTDGDVDEDTILSY 271

Qy        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298
              ||: | ||||||||||  ||:||||| |||| :|| ||| ||:|  ||:|||: ||||
Db        272 SEETGTGWLAWSWKGNSTEWDYLDLSEDWAGQHLTDWGNRIVHGADGLQETSKPSTVF 329